DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
2.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 10/26/2018 and 02/07/2022. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Regarding claim 11 recites the limitation “The elevator according to claim 7, wherein the third switch” in lines 1-2. There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
8.	Claims 1, 3-8, 15, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Schroeder et al. (US 2011/0120810) in view of Agirman et al. (US 2012/0261217).
	Regarding claim 1, Schroeder teaches an elevator comprising: an elevator motor (fig. 2: 10); a motor drive (fig. 2: 26) for the elevator motor (10) having a frequency converter comprising a rectifier bridge (fig. 2: 94), an inverter bridge (fig. 2: 96) and a DC link (fig. 2: 98) in between, the frequency converter being controlled via a controller (see par. [0021], both the converter 94 and the inverter 96 comprise switching devices as already mentioned controlled by the respective control unit like microprocessor); a contactor (fig. 2: 86) located between the feed lines (fig. 2: 30) and the AC mains (fig. 2: 28); a backup power supply (fig. 2: 42), at least for emergency drive operation (see par. [0024], in case of emergency, like power failure, component failure, etc., the elevator is shut off, power from the main power supply to the elevator 2 is interrupted. In such a condition, the automatic emergency drive control, like the drive unit 26, may detect an emergency condition. To this effect, the motor drive unit 26 (and the automatic emergency control, respectively) can receive power from the emergency power supply 42); and an emergency control for performing an automatic emergency drive (see par. [0023], an emergency brake switch 44, which, when closed supplies emergency power through line 60 for brake 18 and lifts the same. Once the speed control 24 senses arrival of the car 4 at the desired landing 72 or an overspeed condition, it interrupts emergency power supply to brake 18 by means of speed control switch 62, in particular a semiconductor device, so that the brake will fall in and stop the car. Instead of providing such manually operated means, an automatic system can be provided for), and wherein the emergency control is connected to a manual drive circuit having a manual drive switch for a manual rescue drive (see par. [0023], an emergency brake switch 44, which, when closed supplies emergency power through line 60 for brake 18 and lifts the same. Once the speed control 24 senses arrival of the car 4 at the desired landing 72 or an overspeed condition, it interrupts emergency power supply to brake 18 by means of speed control switch 62, in particular a semiconductor device, so that the brake will fall in and stop the car. Instead of providing such manually operated means, an automatic system can be provided for. The motor drive unit 26 can be adapted to perform this task).
However, Schroeder does not explicitly teach the rectifier bridge being connected to AC mains via three feed lines comprising chokes, and the rectifier bridge being realised via controllable semiconductor switches; wherein the backup power supply is, via a first switch, connectable with only a first of said feed lines, wherein a second and/or third of said feed lines is, via a second switch, connectable as power supply to a car door arrangement, while the second and third feed lines are separated from the AC mains with the contactor, wherein the first switch, as well as the second switch, are controlled by the emergency control.
Agirman teaches in Figure 1, the system has a line reactor 28 and comprises three feeding lines connected to the main power supply 17 and has transistors 56 in the power converter 30; and in Figure 2, this configuration connects the positive pole of the battery 76 to a branch R of the power converter 30, and the converter control 44 operates a transistor connected to the branch R to supply power from the battery 76 to the power bus 36. The branch R of the power converter 30 functions as a bidirectional boost converter to provide stepped up direct current from the battery 76 to the power bus 36. The illustrated configuration enables direct current to be provided on the power bus 36 by the battery 76, while the backup power switch 70 is closed to connect the battery 76 to the branch R of the power converter 30; Inverting direct current on the power bus 36 to alternating current by operating branches S and T of the power converter 30, The power supply system 10 may also be directed to other electrical systems, such as auxiliary systems, during power failure. As mechanical fans, lighting and vents, harness, system transformer power for the inter-elevator 18, (see figures 1-3 and par. [0009-0027]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Agirman into the elevator of Schroeder in order to provide automatic rescue operation and to further rectify the power supply voltage and
propose a backup power supply.
	Regarding claim 3, furthermore Schroeder discloses the elevator, wherein the backup power supply (42) is connected to the DC link via a DC/DC converter (fig. 1: 50).
	Regarding claim 4, further Agirman disclose the elevator, wherein the DC/DC converter is bidirectional and is configured to generate a DC voltage for the DC link which is higher than the backup power supply voltage, and which DC/DC converter is further configured to be a charging circuit for the backup power supply fed from the DC link, (see par. [0024] and [0027], the converter control 44 operates transistors connected to a branch R of the power converter 30, recharging with a constant current supplied from the power bus 32 to the battery 76, On this basis, the DC/DC converter being bidirectional and configured to produce a DC voltage for the DC link, said DC voltage being higher than the backup power supply voltage, and the DC/DC converter being further configured to be a charging circuit of the backup power supply fed from the DC link realizes the conventional configuration of charging the backup power supply).
	Regarding claim 5, further Agirman discloses the elevator, wherein the DC/DC converter is one directional and a pre-charge line is connected between the backup power supply and the positive busbar (DC+) of the DC link, (see figure 2 and par. [0024] and [0027]).
	Regarding claim 6, further Agirman discloses the elevator, wherein the DC/DC converter comprises at least one PWM controller which is/are controlled via the controller, (see par. [0024-0025], converter control 44 can apply PWM signals to transistors connected to branches S and T to invert direct current on power bus 36, while in this basic line the DC/DC converter includes at least one PWM controller, which is controlled by the controller to accomplish the respective control functions as a routine option for those skilled in the art).
	Regarding claim 7, furthermore Schroeder discloses the elevator, wherein the controller comprises an auxiliary power input (fig. 2: 48) being connectable to the backup power supply (42), (see figure 2).
	Regarding claim 8, furthermore Schroeder discloses the elevator, wherein a second DC/DC (fig. 1: 50) converter is located in the auxiliary power input (see figure 1).
	Regarding claim 15, furthermore Schroeder discloses the elevator, wherein the backup power supply is or comprises a battery (fig. 2: 48).
	Regarding claim 20, further Agirman discloses the elevator, wherein the DC/DC converter is one directional and a pre-charge line is connected between the backup power supply and the positive busbar (DC+) of the DC link via a third switch of an activation circuit, (see figure 2 and par. [0024] and [0027]).
9.	Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Schroeder et al. (US 2011/0120810) in view of Agirman et al. (US 2012/0261217) and further in view of Hosaka et al. (US 2018/0222332).
	Regarding claim 2, the combination of Schroeder and Agirman teach the elevator, but Schroeder and Agirman do not explicitly teach wherein the emergency control is integrated with the controller.
Hosaka teaches the first controller 1111 and the second controller 1114 are separated, however, they may be integrated, (see figure 4 and par. [0075]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Hosaka into the elevator of Schroeder and Agirman in order to provide a integration of multiple the controllers.
10.	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Schroeder et al. (US 2011/0120810) in view of Agirman et al. (US 2012/0261217), and further in view of Grbovic et al. (US 2011/0199801).
	Regarding claim 9, further Agirman discloses the elevator wherein the controller comprises an auxiliary power input (48) being connectable to the backup power supply (42), but Schroeder and Agirman and do not explicitly teach wherein a second DC/DC converter is located in the auxiliary power input, and wherein the DC/DC converter is connected to the auxiliary power input, to the second DC/DC converter, via a first diode.
Grbovic teaches wherein the DC/DC converter (fig. 1: 20) is connected to the auxiliary power input, to the second DC/DC converter (fig. 1: 30), via a first diode (fig. 2: 22), (see figures 1 and 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Grbovic into the elevator of Schroeder and Agirman in order to provide backup energy in the case of brief outage of the network supply to the variable drive.
11.	Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Schroeder et al. (US 2011/0120810) in view of Agirman et al. (US 2012/0261217), and further in view of Prakash (US 2017/0107077).
	Regarding claim 11, the combination of Schroeder and Agirman teach the elevator, but Schroeder and Agirman do not explicitly teach wherein the third switch is connected to the second DC/DC converter via a second diode.
Prakash teaches the switch (fig. 1: DZ) is connected to the DC/DC converter (fig. 1: 130) via a diode (fig. 1: 124).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Prakash into the elevator of Schroeder and Agirman in order to supply power to a motor of an elevator.
Allowable Subject Matter
12.	Claims 10, 12-14 and 16-19 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: claim 10 is allowed because the prior art of record taken alone or in combine fails to teach or fairly suggest “wherein an activation circuit is provided between the backup power supply and the auxiliary power input, in which activation circuit a third switch is provided which is controlled via the emergency control and via the manual drive circuit.” And claim 16 is allowed because the prior art of record taken alone or in combine fails to teach or fairly suggest “in case of mains power off, the contactor is opened and the backup power supply is initiated to feed direct current to the DC link via a DC/DC converter; an activation circuit is energized via the emergency control or via a manual drive circuit, the activation circuit connecting the backup power supply with an auxiliary power input of the emergency control to selectively perform an automatic or manual emergency drive; the backup power supply is connected to the first feed line and the lower semiconductor of the rectifier bridge connected to the first feed line is controlled to switch with a frequency between 100 Hz and 100 kHz; in the automatic rescue drive, the emergency control energizes the elevator brakes to release by controlling power supply from the DC link to the brakes and begins rotating the elevator motor via control of the inverter bridge; and in the manual rescue drive, the emergency control at least energizes the elevator brakes to release by controlling power supply from the DC link to the brakes; via the semiconductor switches connected to the second and third feed line an AC voltage is created in the second and/or third feed line which is/are connected as power supply to the door arrangement of the elevator car; and after the elevator car has reached a landing zone the car doors are opened to release the passengers with the supply voltage fed via the second and/or third feed line.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XUAN LY whose telephone number is (571)272-9885. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on 571-272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XUAN LY/Examiner, Art Unit 2836                                                                                                                                                                                                        /REXFORD N BARNIE/Supervisory Patent Examiner, Art Unit 2836